Name: Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products
 Type: Regulation
 Subject Matter: fisheries;  trade policy;  economic policy;  agricultural policy;  marketing
 Date Published: nan

 Avis juridique important|32000R0104Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products Official Journal L 017 , 21/01/2000 P. 0022 - 0052COUNCIL REGULATION (EC) No 104/2000of 17 December 1999on the common organisation of the markets in fishery and aquaculture productsTHE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 26, 36 and 37 thereof,Having regard to the proposal from the Commission(1),Having regard to the opinion of the European Parliament(2),Having regard to the opinion of the Economic and Social Committee(3),Having regard to the opinion of the Committee of the Regions(4),Whereas:(1) the basic provisions concerning the organisation of the market in fishery products must be revised to take account of market developments, changes in recent years in fishing activities and the shortcomings detected in the implementation of the rules currently in force; by reason of the number and complexity of the amendments to be made, these provisions will lack the clarity required of any set of rules unless they are completely redrafted; Council Regulation (EEC) No 3759/92 of 17 December 1992 on the common organisation of the market in fishery and aquaculture products(5) should therefore be replaced by a new Regulation;(2) in the interests of simplifying the rules and facilitating their use by those for whom they are intended, the new Regulation should also include the basic provisions, duly updated and supplemented, of Council Regulation (EEC) No 105/76 of 19 January 1976 on the recognition of producers' organisations in the fishing industry(6) and Council Regulation (EEC) No 1772/82 of 29 June 1982 laying down general rules concerning the extension of certain rules adopted by producers' organisations in the fisheries sector(7); these Regulations should therefore be repealed;(3) the common agricultural policy must include in particular, a common organisation of agricultural markets, which may take various forms depending on the products concerned;(4) the fishing industry is of special importance to the economy of some coastal regions of the Community; the industry provides a major part of the income of fishermen in such regions; therefore, market stability should be encouraged by appropriate means, implemented in compliance with the Community's international commitments, particularly with regard to the provisions of the World Trade Organisation on internal production support mechanisms and tariff agreements;(5) the production and marketing of fishery products should take account of the need to support sustainable fishing; the common organisation of markets in these products should therefore comprise such measures as will ensure that supply is better matched to demand, in terms of both quality and quantity, and increase the return on products, both for the above purpose and to improve the income of producers by ensuring stability of market prices;(6) one of the ways of implementing the common organisation of markets is to apply common marketing standards to the products concerned; applying these standards should tend to keep products of unsatisfactory quality off the market and facilitate commerce based on fair competition, thus helping to improve the profitability of production;(7) the application of these standards calls for the inspection of the products for which they have been laid down; provision should therefore be made for such inspections;(8) the widening variety of supply, particularly of fresh and chilled fishery products, makes it essential to provide consumers with a minimum amount of information on the main characteristics of products, it is the responsibility of the Member States to adopt to that end a list of the accepted names used in their territory for trading in the products in question;(9) producer organisations form the backbone of the common market organisation, the decentralised operation of which they are to ensure at their level; in the face of ever greater concentration of demand, the concentration of supply through these organisations is more than ever an economic necessity in order to strengthen the position of producers in the market; such concentrations should be voluntary and be meaningful in terms of the scope and efficiency of the services offered by the producer organisations to their members; common criteria should be laid down in order for a producer organisation to be recognised by a Member State; a producer organisation should not be recognised by a Member State as able to contribute to achieving the objectives of the common market organisation unless its articles of association impose certain obligations on it and its members;(10) initiatives by producer organisations to improve the quality of fishery products should be assisted by providing for specific recognition of the organisations concerned, subject to certain conditions;(11) in order to support the activity of producer organisations and facilitate greater market stability, Member States should be permitted to extend the rules adopted by the organisation in a region on behalf of its members, on certain conditions, to all non-members who market goods in a specific region, in particular the rules on production and marketing, including intervention; this procedure is subject to checks by the Commission, which may, in certain circumstances, declare such extensions null and void;(12) application of the system described above involves costs to be borne by the organisation whose rules have been extended; therefore, non-members should contribute towards these costs; Member States should also be allowed to grant compensation to such operators on products which, although they meet the marketing standards, cannot be marketed and are withdrawn from the market;(13) at all events, provisions should be laid down to ensure that the producer organisations do not hold a dominant position in the Community;(14) in order to achieve rational and sustainable use of resources, producer organisations should guide the production of their members towards meeting market requirements and foster conditions that will ensure that their members obtain the best possible returns on their catches, particularly of species subject to quota restrictions; for these reasons, it is advisable to require producer organisations to define and submit to the competent authorities at the beginning of each fishing year a proposed programme for planning supply and regulate in advance the deliveries from their members and, where appropriate, specific provisions for products which habitually present marketing difficulties;(15) in view of the costs that producer organisations will incur in fulfilling the above obligations, it is justifiable to grant commensurate compensation to such organisations for a limited period;(16) Member States should be allowed to grant additional aids to producer organisations within the framework of operational programmes in accordance with Council Regulation (EC) No 2792/1999 of 17 December 1999 laying down the detailed rules and arrangements regarding Community structural assistance in the fisheries sector(8);(17) interbranch organisations set up on the initiative of individuals or existing groups of operators may, where they account for a significant proportion of the members of the various occupational divisions of the fishery product sector, help to take closer account of market realities and facilitate a commercial approach that will improve the reporting as well as the organisation of production, product presentation and marketing; since the work of such organisations may contribute in general to attaining the goals of Article 33 of the Treaty and in particular those of this Regulation, it is appropriate, once the relevant forms of action are defined, that recognition be granted to those organisations which carry out practical steps to attain the above goals; provision should be made, subject to certain conditions, for extension of the rules adopted by interbranch organisations and for the costs resulting from such extension to be shared; this procedure is subject to checks by the Commission, which may, in certain circumstances, declare such extensions null and void;(18) the conditions in which the agreements, decisions and concerted practices of interbanch organisations may be exempted from Article 1 of Council Regulation No 26(9) should be specified;(19) in order to cope with market situations which, in the case of certain fishery products of special importance to producers' incomes, are likely to lead to prices which might cause disturbances on the Community market, a guide price or, in the case of tuna, a Community producer price, which is representative of production areas in the Community and which will be used to determine price levels for intervention on the market is to be fixed for each fishing year, using the most recent technical data; with this in view, the guide price must be fixed so as to reflect market realities and prevent excessive price variations from one fishing year to the next; the guide price is a central factor on which a series of other intervention measures are based; the Council, acting on a proposal from the Commission, should adopt measures to this end;(20) in order to stabilise prices, producer organisations should be able to intervene in the market, notably by applying prices below which the products of their members are withdrawn from the market;(21) it is appropriate in specific cases and under certain conditions to support the activities of producer organisations by providing financial compensation for quantities withdrawn definitively from the market for human consumption;(22) however, this type of intervention by producer organisations should be restricted to localised excess supplies which the market cannot absorb and which cannot be avoided by measures of a different kind; the financial compensation must therefore be limited to a small volume of production;(23) to encourage fishermen to adjust their deliveries more accurately to market requirements, provision should be made for different levels of financial compensation depending on the volume of market withdrawals;(24) application of all the new measures implemented under this Regulation will enable producer organisations to substantially reduce complete withdrawals from the market; it is therefore justified to reduce both the quantities qualifying for financial compensation and the level of compensation gradually during a transitional period;(25) should the market be seriously disturbed, appropriate measures to adjust the conditions covering the compensation for withdrawals should be adopted;(26) in view of the scarcity of certain species, the destruction of fish withdrawn from the market should be avoided where possible; to this end, aid should be granted for processing, stabilising and storing for human consumption certain quantities of fresh products withdrawn from the market; all the species likely to be withdrawn from the market should qualify for this measure; this mechanism, which is both a form of intervention and a means of increasing the return on fishery products, should be more widely available to producer organisations than complete withdrawal; therefore, the quantities eligible under this mechanism should be increased;(27) the regional variations in prices for some species are such that those species cannot yet be covered by the scheme to grant financial compensation to producer organisations; however, in order to foster greater market stability for the products concerned, with due account being taken of their characteristics and of the diversity of the circumstances pertaining to their production and marketing, such products should be covered by a Community price support scheme adapted to their specific features, based on the application of a withdrawal price fixed independently by producer organisations and the granting of flat-rate aid, on certain conditions, to such organisations for products that have been the subject of independent intervention;(28) provision should be made for a specific support scheme for some products frozen at sea, in the form of private storage aid for such products, subject to certain limits and conditions, provided they cannot be disposed of on the market above a price to be set at Community level;(29) a drop in import prices for tuna for the canning industry may threaten the income levels of Community producers of this product; provision should therefore be made for compensation to be granted to these producers when necessary; in order to rationalise the marketing of a uniform product, these compensatory allowances should be paid only to producer organisations on certain conditions;(30) in order to discourage an abnormal expansion in tuna production, with a consequent increase in associated costs, provision should be made for limits within which allowances may be granted to producer organisations on the basis of supply conditions recorded on the Community market and the criteria for triggering the mechanism should be reviewed;(31) in order to assess whether a situation exists on the Community market linked to the trend of prices on the world market in tuna that warrants payment of compensatory allowances, a check should be made that the drip in Community market prices stems from a drop in import prices;(32) the application of common customs tariff duties is suspended in full for certain tuna products; since Community production of tuna is insufficient, conditions of supply comparable to those enjoyed in exporting third countries should be maintained for the food-processing industries using these products so as not to hinder their development in the context of international conditions of competition; any disadvantage which this system might present for Community tuna producers could be offset by payment of the compensation envisaged for this purpose;(33) to ensure adequate supplies to the Community market of raw materials intended for the processing industries on terms that will enable them to remain competitive, the application of common customs tariff duties to some products should be suspended in full or in part for an indefinite period;(34) however, the suspension of duties under the above arrangements should not result in supplies from third countries being offered at abnormally low prices; qualification for such suspension should therefore be subject to compliance with a reference price calculated in accordance with rules to be laid down;(35) if exceptional circumstances caused by imports or exports should give rise to or threaten serious disturbance likely to jeopardise attainment of the goals set out in Article 33 of the Treaty, it should be possible to apply appropriate measures in trade with third countries, while complying with the Community's international commitments;(36) experience has shown that it may prove necessary to take measures very rapidly, in order to ensure the supply of the community market and to ensure that the Community's international undertakings are complied with; in order to allow the Community to deal with such situations with all the necessary dispatch, provision should be made for a procedure under which the requisite measures can be taken rapidly;(37) the establishment of a single market based on a common price system would be jeopardised by the granting of certain aids; therefore, the provisions of the Treaty under which State aid granted by Member States may be examined, leading to the prohibition of schemes which are incompatible with the common market, should also apply to the fishing industry;(38) the implementation of this Regulation requires systems to be set up and maintained for the communication of information between the Commission and the Member States; the cost of such a system, part of which is to be borne by the Community budget, should be specified;(39) expenditure incurred by the Member States as a result of the obligations arising out of the application of this Regulation should be financed by the Community in accordance with Council Regulation (EC) No 1258/1999 of 17 May 1999 on the financing of the common agricultural policy(10);(40) implementation of this common organisation must also take account of the fact that it is in the Community's interest to preserve fishing grounds as far as possible; the financing of measures covering quantities of fish exceeding those which may be allocated to the Member States should not therefore be permitted;(41) it is the responsibility of the Member States to adopt all appropriate measures to ensure compliance with this Regulation and to forestall and bring to an end any fraud;(42) in order to facilitate implementation of these provisions, there should be a procedure for close cooperation between Member States and the Commission within a management committee;(43) the measures necessary for the implementation of this Regulation should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission(11);(44) the common organisation of the market in fishery products should take appropriate account, at the same time, of the objectives set out in Articles 33 and 131 of the Treaty,HAS ADOPTED THIS REGULATION:Article 1A common organisation of markets in fishery products is hereby established, comprising a price and trading system and common rules on competition.For the purposes of this Regulation:- "producer" means physical or legal persons using means of production to produce fishery products with a view to first-stage marketing of them,- "fishery products" covers both products caught at sea or in inland waters and the products of aquaculture listed below.>TABLE>TITLE IMARKETING STANDARDS AND CONSUMER INFORMATIONCHAPTER 1MARKETING STANDARDSArticle 21. Common marketing standards and the scope of such standards may be determined for the products listed in Article 1 or groups of these products; these standards may, in particular, cover classification by quality, size or weight, packing, presentation and labelling.2. Where marketing standards have been issued, the products to which they apply may not be displayed for sale, offered for sale, sold or otherwise marketed unless they conform to these standards, subject to special rules which may be adopted for trade with third countries.3. Marketing standards and detailed rules for their application, including the special rules referred to in paragraph 2, shall be adopted in accordance with the procedure laid down in Article 38(2).Article 31. Products for which common marketing standards have been adopted shall be subject to inspection by Member States for conformity with these standards.This inspection may take place at all marketing stages and during transport.2. Member States shall take all appropriate measures to penalise infringements of Article 2.3. Not later than one month after the entry into force of each marketing standard, Member States shall notify the other Member States and the Commission of the name and address of the bodies entrusted with the inspection of each product or group of products for which a standard has been adopted.4. Detailed rules for the application of paragraph 1 shall be adopted as necessary in accordance with the procedure laid down in Article 38(2), account being taken in particular of the need to ensure coordination of the work of the inspection bodies and uniformity in the interpretation and application of common marketing standards.CHAPTER 2CONSUMER INFORMATIONArticle 41. Without prejudice to the provisions of Directive 79/112/EEC(12), the products referred to in Article 1(a), (b) and (c) may not be offered for retail sale to the final consumer, irrespective of the marketing method, unless appropriate marking or labelling indicates:(a) the commercial designation of the species;(b) the production method (caught at sea or in inland waters or farmed);(c) the catch area.These requirements shall not however apply to small quantities of products disposed of directly to consumers by either fishermen or aquaculture producers.2. For the purposes of paragraph 1(a), the Member States shall draw up and publish a list of the commercial designations accepted in their territory, for at least all the species listed in Annexes I to IV to this Regulation, not later than 1 January 2002. The list shall indicate the scientific name for each species, its name in the official language or languages of the Member State and, where applicable, any other name or names accepted or permitted locally or regionally.3. Member States shall notify the Commission of the list of commercial designations referred to in paragraph 2 at least two months in advance of the date referred to in paragraph 2. Member States shall recognise designations listed by other Member States for the same species in the same language.4. Detailed rules for applying this Article shall, where necessary, be adopted in accordance with the procedure laid down in Article 38(2).TITLE IIPRODUCER ORGANISATIONSCHAPTER 1CONDITIONS FOR, GRANT OF AND WITHDRAWAL OF RECOGNITION OF PRODUCER ORGANISATIONSArticle 51. For the purposes of this Regulation, "producer organisation" means any legal entity:(a) set up on the own initiative of a group of producers of one or more of the products referred to in Article 1(a), (b) and (c) in so far, in the case of frozen, treated or processed products, as the operations in question have been carried out on board fishing vessels;(b) established for the purpose, in particular, of ensuring that fishing is carried out along rational lines and that conditions for the sale of their members' products are improved, by taking such measures as will:1. encourage the planning of production and its adjustment to demand, in terms of both quantity, in particular by implementing catch plans;2. promote the concentration of supply;3. stabilise prices;4. encourage fishing methods which support sustainable fishing;(c) the rules of association of which require its producer members, in particular:1. to apply to fishing, production and marketing the rules adopted by it;2. where the Member State concerned has decided that some or all of its catch quota or quotas and/or application of fishing effort measures are to be managed by producer organisations, to apply the measures adopted by the organisation to that end;3. to ensure that any one vessel belongs to only one producer organisation for any given product or group of products;4. to dispose of their total output of the products in respect of which they are members through the producer organisation; the organisation may, however, decide that this requirement can be waived if products are disposed of in accordance with common rules it has established in advance;5. to provide the information requested by the producer organisation to determine the measures referred to in paragraph 1(b) or fulfil statutory obligations, or for statistical purposes;6. to pay the financial contributions provided for in the rules of association for the establishment and replenishment of the intervention fund under Article 17(3);7. to remain members of the organisation for at least three years after its recognition and notify the organisation at least one year in advance if they wish to leave;(d) the rules of association of which provide for:1. procedures for determining, adopting and amending the rules referred to in point (c)(1);2. the exclusion of all forms of discrimination among members, particularly on grounds of nationality or place of establishment;3. the levying on members of the financial contributions needed to finance the producer organisation;4. rules enabling the producer members to scrutinise their organisation and its decisions democratically;5. penalties for infringement of obligations under the rules of association, particularly non-payment of financial contributions, and of the rules laid down by the producer organisation;6. rules on the admission of new members;7. the accounting and budgetary rules necessary for the operation of the organisation, including the keeping of separate accounts for the activities for which recognition is granted;(e) which has been recognised by the Member State concerned under paragraph 2.2. Member States shall recognise as producer organisations for the purposes of this Regulation all producer groups which have their official headquarters in their territory, are sufficiently active economically in their territory, and which apply for such recognition, on condition that:(a) they meet the requirements laid down in paragraph 1 and provide the relevant evidence, including proof that they have a minimum number of producer members or cover a minimum volume of marketable production;(b) there is sufficient evidence that they can carry out their activities properly, both over time and in terms of effectiveness;(c) they have the necessary legal status under national legislation.3. Producer organisations may not hold a dominant position on a given market unless necessary in pursuance of the goals of Article 33 of the Treaty.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).Article 61. Member States shall:(a) decide whether to grant recognition within three months of the submission of an application with all relevant supporting documents;(b) carry out checks at regular intervals to ascertain that producer organisations comply with the terms and conditions for recognition; recognition of a producer organisation may be withdrawn if the conditions set out in Article 5 are no longer fulfilled or if recognition is based on wrong information; if the organisation obtains or benefits from recognition by fraudulent means, recognition shall immediately be withdrawn retroactively;(c) notify the Commission, within two months, of any decision to grant, refuse or withdraw recognition.2. A Member State shall grant recognition to a producer organisation which has its official headquarters on its territory but some of whose members are nationals of one or more other Member States, provided the conditions laid down in Article 5 are complied with.Member States whose nationals are members of a producer organisation established in the territory of another Member State shall set up, in collaboration with the latter, the administrative cooperation needed to carry out checks on the activities of the organisation concerned.3. Member States may recognise a single producer organisation exclusively for a specific fishing area if it is found to be representative according to the criteria set under Article 7(1).4. Member States may grant recognition to an association of producer organisations provided it complies with the conditions laid down in Article 5. However, Articles 9 and 10 shall not apply to such associations.5. In order to ensure that Article 5 and paragraph (1)(b) of this Article are complied with, the Commission shall carry out checks and in the light of such checks may, where appropriate, request that Member States withdraw recognition.6. At the beginning of each year the Commission shall publish in the "C" series of the Official Journal of the European Communities a list of the producer organisations recognised during the previous year and those from which recognition has been withdrawn during the same period.7. Detailed rules for the application of this Article, in particular the conditions for withdrawal of recognition, shall be adopted in accordance with the procedure laid down in Article 38(2).CHAPTER 2EXTENSION OF RULES TO NON-MEMBERSArticle 71. Where a producer organisation is considered to be representative of production and marketing in one or more landing places of a Member State and makes an application to the competent national authorities, the Member State concerned may require producers who are not members of the organisation and who market any of the products referred to in Article 1 within the area of which the producer organisation is representative to comply with:(a) production and marketing rules introduced by the organisation to attain the objectives set out in Article 5(1)(b);(b) rules adopted by the organisation on market withdrawal and carry-over for the fresh and chilled products referred to in points (a) and (c) of the second indent of the second paragraph of Article 1.However, in the case of the products listed in Annex I, these rules may be extended to non-members only in so far as the price applied by the producer organisation is the withdrawal price or the Community selling price, subject to the tolerance provided for in Article 21(1)(a).The Member State may decide that the extension of the rules referred to in points (a) and (b) shall not apply to certain categories of sales.2. The rules which are made obligatory under paragraph 1 shall apply up to the first-stage sale of the products on the market for a period not longer than 12 months for a regionally-limited area.3. Member States shall immediately notify to the Commission the rules which they have decided to make obligatory under paragraph 1.Where the Commission is unsure as to the validity of the decision in relation to the cases referred to in paragraph 4 where extension must be declared null and void, it may ask the Member State in question within one month of receipt of the said notification to suspend application of the decision in whole or in part. In this case and within two months from that date, the Commission:- shall confirm that the rules notified may be made obligatory,or- by reasoned decision, shall declare the extension of the rules decided by the Member State null and void, on the basis of one of the circumstances referred to in paragraph 4(a) and (b). In this case, the Commission decision shall apply from the date on which the request to suspend the rules was sent to the Member State.4. The Commission shall declare the extension referred to in paragraph 1 null and void:(a) if it finds that the extension in question jeopardises free trade, or that the objectives of Article 33 of the Treaty are thereby endangered;(b) if it finds that Article 81(1) of the Treaty applies to the rule which it has been decided to extend to other producers.5. Following ex-post checks, the Commission may at any time identify cases of nullity under paragraph 4 and declare the extension in question null and void.6. The Commission shall immediately inform the other Member States at each stage of the procedure laid down in paragraphs 3, 4 and 5.7. Member States shall take all the necessary measures to ensure compliance with the rules referred to in paragraph 1. They shall forthwith inform the Commission of such measures.8. Where paragraph 1 is applied, the Member State concerned may decide that non-members are liable to the organisation for the equivalent of all or part of the fees paid by member producers in so far as these fees are intended to cover administrative costs resulting from the application of the system referred to in paragraph 1.9. Where paragraph 1 is applied, Member States shall ensure, where necessary through the agency of the producer organisations, the withdrawal of products not satisfying the marketing rules or which cannot be sold at a price at least equal to the withdrawal price.10. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).Article 81. Where Article 7(1) is applied, a Member State may grant compensation to producers who are not members of an organisation and who are established in the Community, in respect of products which:- cannot be marketed under Article 7(1)(a),or- have been withdrawn from the market under Article 7(1)(b).The compensation shall be granted without discrimination as to the nationality or place of establishment of the recipients. It may not exceed 60 % of the amount arrived at by applying to the quantities withdrawn:- the withdrawal price fixed under Article 20 for the products listed in Annex I, Parts A and B,or- the selling price fixed under Article 22 for the products listed in Annex I, Part C.2. The expenditure resulting from granting the compensation referred to in paragraph 1 shall be borne by the Member State concerned.CHAPTER 3PRODUCTION AND MARKETING PLANNINGArticle 91. At the beginning of the fishing year, each producer organisation shall draw up an operational programme for the fishing year for the species listed in Annexes I, IV and V and send it to the competent authorities of the Member State, comprising:(a) the marketing strategy to be followed by the organisation to match the quantity and quality of supply to market requirements;(b) - a catch plan for species in Annexes I and IV, in particular for species covered by catch quotas, in so far as such species represent a significant share of the landings of its members;- a production plan for species in Annex V;(c) special anticipatory measures to adjust the supply of species which habitually present marketing difficulties during the fishing year;(d) penalties applicable to members who infringe the decisions adopted to implement such plans.The operational programme may be revised following unforeseen circumstances during the fishing year and the revision shall be communicated to the competent authorities of the Member State.Any newly-recognised producer organisation is not obliged to establish an operational programme during the first year following its recognition.2. The operational programme and all revisions to it shall be subject to approval by the competent authorities of the Member State.3. Without prejudice to Article 6(1)(b), Member States shall carry out appropriate checks to ensure that each producer organisation fulfils the obligations provided for in paragraph 1, and shall apply the following penalties in the event that these obligations are not fulfilled:(a) where a producer organisation has failed to draw up an operational programme for the fishing year in accordance with paragraph 1, it shall not receive any of the financial assistance granted for intervention operations carried out under Title IV for the fishing year concerned;(b) where a producer organisation has not implemented the measures provided for in its operational programme, then, for the fishing year concerned,- only 75 % of the financial assistance shall be granted for intervention operations carried out under Title IV for the first instance of non-implementation,- only 50 % of the above financial assistance shall be granted for the second instance, and- none of the above financial assistance shall be granted after any further instance.The penalties mentioned under paragraphs (a) and (b), shall not apply until 1 January 2002.4. Member States shall immediately inform the Commission of cases where paragraph 3(a) or (b) have been applied.5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).Article 101. Without prejudice to aid which might be granted to encourage the creation and facilitate the operation of producer organisations under Article 15(1)(b) of Regulation (EC) No 2792/1999, Member States may grant producer organisations compensation for a limited period to offset the costs arising from the obligations imposed on them under Article 9.Producer organisations recognised before 1 January 2001 may receive such compensation for five years from that date.Producer organisations recognised subsequently may receive compensation for five years following the year in which they are granted recognition.2. The compensation referred to in paragraph 1 shall be made up of the following:(a) for Annex I and IV species, an amount in proportion to the number of member vessels, calculated degressively in accordance with the method set out in Annex VIIA, and a flat-rate amount of EUR 500 per species covered by Article 9(1)(b), first indent, up to 10 species in all;(b) for Annex V species, an amount in proportion to the level of representativity of the producer organisations calculated in accordance with the method set out in Annex VIIB. The level of representativity shall be calculated according to the percentage of production disposed of through the producer organisations in a production area which is deemed sufficiently large by the Member State concerned on the basis of criteria established for the purpose of recognition by the Member State.3. Member States shall pay the compensation to producer organisations within four months of the end of the year for which it is granted, in so far as their competent authorities have checked that the recipient organisations have fulfilled the obligations imposed on them under Article 9.4. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).Article 11Member States may grant additional aids to producer organisations which, within the framework of operational programmes mentioned in Article 9(1) develop measures for improving the organisation and the functioning of the marketing of fish as well as measures allowing for a better balance of supply and demand, in accordance with Regulation (EC) No 2792/1999, and in particular, its Articles 14 and 15.Article 121. Member States may grant specific recognition to producer organisations as referred to in Article 5(1) which market the products covered by common marketing standards as laid down in Regulation (EC) No 2406/96(13) or products from aquaculture when they have submitted a plan to improve the quality of such products that has been approved by the competent national authorities.2. The primary purpose of the plans referred to in paragraph 1 shall be to include all stages of production and marketing. Such plans shall include the following, in particular:- a substantial improvement in the quality of products while held on board vessels or while being farmed,- optimal maintenance of quality during, as appropriate, catching, unloading, extraction, handling, transport and marketing of the products,- the application of appropriate techniques and know-how to attain the above objectives,- a description of the planned measures, including preparatory studies, training and investments.3. Member States shall forward the plans submitted to them by producer organisations to the Commission. Such plans may not be approved by the competent authority in the Member State until they have been sent to the Commission and 60 days have subsequently elapsed during which the Commission may request changes or reject a plan.4. The specific recognition granted to producer organisations under this Article is a condition for eligibility for the financial aid provided under Article 15(1)(b) of Regulation (EC) No 2792/1999.5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).TITLE IIIINTERBRANCH ORGANISATIONS AND AGREEMENTSCHAPTER 1CONDITIONS FOR GRANT AND WITHDRAWAL OF RECOGNITION OF INTERBRANCH ORGANISATIONSArticle 131. Member States may recognise as interbranch organisations, within the meaning of this Regulation, all legal persons established on their territory which make an appropriate application and which are made up of representatives of activities linked to the production of and/or trade in and/or processing of the products referred to in Article 1, on condition that:(a) they have been established at the initiative of all or some of the organisations or associations which constitute them;(b) they represent a significant share of the production of and trade in and/or processing of fishery products and products processed from fishery products in the region or regions in question and, where more than one region is involved, they can demonstrate a minimum level of representativeness in each region for each of the branches that they cover;(c) they are not themselves engaged in activities relating to the production, processing or marketing of fishery products or products processed from fishery products;(d) they carry out two or more of the following measures in one or more regions of the Community, under conditions that are compatible with Community rules, particularly as regards competition, taking account of the interest of consumers, and provided they do not hinder the sound operation of the market organisation:- improving knowledge of and the transparency of production and the market,- helping to coordinate better the way fishery products are placed on he market, in particular by means of research and market studies,- study and develop techniques to optimise the operation of the market, including information and communication technology,- drawing up standard contracts which are compatible with Community rules,- providing the information and carrying out the research needed to channel production towards products more suited to market requirements and consumer tastes and expectations, in particular with regard to product quality and exploitation methods which contribute to the sustainability of resources,- developing methods and instruments and organising training schemes to improve product quality,- exploiting the potential of, and protecting, designations of origin, quality seals and geographical designations,- laying down rules on the catching and marketing of fishery products which are stricter than Community or national rules,- exploiting more fully the potential of fishery products,- promoting fishery products.2. Before granting recognition Member States shall notify the Commission of the interbranch organisations which have applied for recognition, providing all relevant information about their representativeness and their various activities, together with all other information needed for an assessment.The Commission may object to recognition within a timelimit of two months after notification.3. Member States shall:(a) decide whether to grant recognition within three months of the submission of an application with all relevant supporting documents;(b) carry out checks at regular intervals to ascertain that interbranch organisations comply with the terms and conditions for recognition;(c) withdraw recognition if:(i) the terms and conditions for recognition laid down in this Regulation are no longer met;(ii) the interbranch organisation contravenes any of the prohibitions imposed in Article 14 or damages the sound operation of the market organisation, without prejudice to any other penalties otherwise incurred under national law;(d) notify the Commission, within two months, of any decision to grant, refuse or withdraw recognition.4. The Commission shall check that paragraph 1 and 3(b) are complied with by carrying out checks and may, as a result of those checks, request a Member State to withdraw recognition.5. Recognition shall constitute an authorisation to carry out the measures listed in paragraph 1(d), consistent with the terms of this Regulation.6. The Commission shall publish in the "C" series of the Official Journal of the European Communities a list of the interbranch organisations recognised, indicating the economic area or area of their activities and the activities they carry out for the purposes of Article 15. Withdrawals of recognition shall also be made public.7. Detailed rules for the application of this Article and, in particular, the terms and conditions on which and the frequency with which the Member States are to report to the Commission on the activities of interbranch organisations, shall be adopted in accordance with the procedure laid down in Article 38(2).CHAPTER 2TERMS AND CONDITIONS RELATING TO AGREEMENTS, DECISIONS AND CONCERTED PRACTICES OF INTERBRANCH ORGANISATIONSArticle 14Notwithstanding Article 1 of Regulation No 26, Article 81(1) of the Treaty shall not apply to the agreements, decisions and concerted practices of recognised interbranch organisations intended to implement the measures referred to in Article 13(1)(d) of this Regulation and which, without prejudice to measures taken by interbranch organisations under specific provisions of Community law, do not:(a) entail an obligation to apply a fixed price;(b) lead to the partitioning of markets in any form within the Community;(c) apply dissimilar conditions to equivalent transactions with other trading partners, thereby placing them at a competitive disadvantage;(d) eliminate competition in respect of a substantial proportion of the products in question;(e) otherwise restrict competition in ways which are not essential to achieving the goals of the common fisheries policy as pursued by interbranch activity.CHAPTER 3EXTENSION OF AGREEMENTS, DECISIONS AND CONCERTED PRACTICES TO NON-MEMBERSArticle 151. Where an interbranch organisation operating in a specific region or regions of a Member State is considered to be representative of the production of and/or trade in and/or processing of a given product, the Member State concerned may, at the request of the organisation, make some of the agreements, decisions or concerted practices agreed on within that organisation binding for a limited period on other operators in the region or regions in question, whether individuals or groups, who do not belong to the organisation.2. An interbranch organisation shall be deemed representative within the meaning of paragraph 1 where it accounts for at least two thirds of the production and/or trade in and/or processing of the product or products concerned in the region or regions concerned of a Member State. Where the application for extension of its rules to other operators covers more than one region, the interbranch organisation must demonstrate its representativeness for each of the branches it covers in each of the regions concerned.3. The rules for which extension to other operators may be requested:(a) must concern one of the following:- information about production and the market,- stricter production rules than any laid down in Community or national rules,- drawing up standard contracts which are compatible with Community rules,- rules on marketing;(b) must have been in force for at least one year;(c) may be made binding for no more than three marketing years;(d) must not cause any harm to other operators established in other regions of the Member State or in other Member States.Article 161. Member States shall immediately notify the Commission of the rules which they intend to make obligatory on all operators in one or more specified regions pursuant to Article 15(1). The Commission shall decide that a Member State shall not be authorised to extend the rules if:(a) it finds that the extension in question will jeopardise free trade, or that the objectives of Article 33 of the Treaty are endangered; or(b) it finds that the agreement, decision or concerted practice which it has been decided to extend to other producers conflicts with the provisions of Article 81(1) of the Treaty; or(c) it finds that the provisions of Article 15 of this Regulation have not been complied with.The rules may not be made obligatory until two months after the Commission has received notification or until the Commission has indicated during that period that it has no objection to the said rules.2. If, following ex-post checks, the Commission is unsure as to the validity of the extension in relation to the circumstances referred to in paragraph 1(a), (b) or (c), it shall request the Member State in question to suspend application of the decision in whole or in part. In this case, and within two months from that date, the Commission:- shall allow the suspension to be lifted,or- by reasoned decision, shall declare the extension of the rules decided by the Member State null and void on the basis of one of the circumstances mentioned above. In this case the Commission decision shall apply from the date on which the request to suspend the rules was sent to the Member State.3. The Commission shall inform the Committee provided for in Article 38(1) at each stage of any decision regarding the extension of interbranch agreements under paragraph 1 and any suspension or cancellation of existing rules under paragraph 2.4. Where rules for one or more products are extended and one or more of the activities referred to in Article 15(3)(a) are pursued by a recognised interbranch organisation and are in the general economic interest of those operators whose activities relate to one or more of the products concerned, the Member State which has granted recognition may decide that individuals or groups which are not members of the organisation but which benefit from those activities shall pay the organisation the equivalent of all or part of the financial contributions paid by its members, to the extent that such contributions are intended to cover costs directly incurred as a result of pursuing the activities in question.TITLE IVPRICES AND INTERVENTIONCHAPTER 1PRICESArticle 17General provisions1. For the products listed in Article 1, producer organisations may fix a withdrawal price below which they will not sell products supplied by their members.In this event, for quantities withdrawn from the market, producer organisations:- shall grant an indemnity to members in respect of the products listed in Annex I, Parts A and B and in Annex IV which conform to the standards adopted in accordance with Article 2,- may grant an indemnity to members in respect of the other products referred to in Article 1.For each product listed in Article 1, a maximum level for the withdrawal price may be fixed in accordance with paragraph 5.2. The disposal of products withdrawn from the market shall be determined by producer organisations in such a way as not to interfere with normal marketing of the products in question.3. To finance these withdrawal measures, producer organisations shall create an intervention fund replenished from contributions assessed on quantities offered for sale or, alternatively, shall apply an equalisation system.4. Producer organisations shall supply the following items of information to the national authorities, who shall communicate them to the Commission:- a list of products for which they intend to operate the system described in paragraph 1,- the period during which withdrawal prices are applicable,- the level of withdrawal prices proposed and applied.5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).Article 18Guide price1. A guide price shall be fixed before the beginning of the fishing year for each of the products listed in Annex I and for each of the products and groups of products listed in Annex II.These prices shall be valid for the whole Community and shall be fixed for each fishing year or for each of the periods into which that year is subdivided.2. The guide price shall be based on:- the average of prices recorded for a significant proportion of Community output on wholesale markets or in ports during the three fishing years immediately preceding the year for which the price is fixed,- taking into account trends in production and demand.In fixing the price, account shall also be taken of the need:- to stabilise market prices and avoid the formation of surpluses in the Community,- to help support producers' incomes,- to consider consumers' interests.3. The Council, acting by a qualified majority on a proposal from the Commission, shall determine the guide prices referred to in paragraph 1.Article 19Price reporting1. Throughout the period during which the guide price is applicable, Member States shall notify the Commission of the prices recorded on their wholesale markets or in their ports for the products referred to in Article 18(1).2. Detailed rules for the application of this Article shall be adopted, in accordance with the procedure laid down in Article 38(2).Article 20Community withdrawal prices1. A community withdrawal price shall be fixed on the basis of the freshness, size or weight and presentation of the product for each of the products listed in Annex I, Parts A and B by applying a conversion factor to the guide price established under Article 18. The Community withdrawal price shall in no case exceed 90 % of the guide price.2. In order to ensure that producers in landing areas which are very far away from the principal consumption centres of the Community have access to markets under satisfactory conditions, the prices referred to in paragraph 1 may be weighted for each area, by an adjustment factor.3. The producers for applying this Article, in particular setting of the percentage of the guide price to serve as an element in calculating the Community withdrawal price and designating the landing areas referred to in paragraph 2 as well as setting prices, shall be adopted in accordance with the procedure laid down in Article 38(2).CHAPTER 2INTERVENTIONArticle 21Financial compensation for withdrawals1. Member States shall grant financial compensation to producer organisations carrying out withdrawals under Article 17 in respect of the products listed in Annex I, Parts A and B, provided that:(a) the withdrawal price applied by these organisations is the Community withdrawal price fixed in accordance with Article 20, a margin of tolerance extending 10 % below and 10 % above this price being, however, permitted to take account in particular of seasonal fluctuations in market prices;(b) the products withdrawn meet the marketing standards adopted under Article 2 and are of an adequate quality, to be defined in accordance with the procedure provided for in Article 2(3);(c) the withdrawal price referred to at (a) is applied throughout the fishing year for each product category concerned; however, a producer organisation which, as one of the measures referred to in Article 5(1), applies a ban on the catch or sale of certain product categories shall not be required to apply the Community withdrawal price for those categories of products.2. Financial compensation shall be granted only where products withdrawn from the market are disposed of for purposes other than human consumption or in such a way as not to interfere with normal marketing of other products.3. For the products referred to in paragraph 1:(a) the financial compensation shall be equal to:(i) 85 % of the withdrawal price applied by the producers' organisation concerned for quantities withdrawn not exceeding 4 % of the annual quantities of the product concerned put up for sale each year;(ii) for the 2003 fishing year, 55 % of the withdrawal price applied by the producers' organisation concerned for quantities withdrawn which exceed 4 % but do not exceed 10 % for pelagic species and 8 % for other species of the annual quantities of the product concerned put up for sale each year; for the 2001 and 2002 fishing years, it shall be equal to 75 % and 65 % respectively;(b) no financial compensation shall be granted in respect of quantities withdrawn exceeding 10 % for pelagic species and 8 % for other species of the quantities put up for sale by each producer organisation.4. For the purpose of calculating the amount of financial compensation to be granted to a producer organisation, the output of all its members shall be taken into account, including any quantities withdrawn from the market by another organisation under Article 7.5. The financial compensation shall be reduced by the value, set at a standard amount, of products intended for purposes other than human consumption or any net revenue from the disposal of products for human consumption in accordance with paragraph 2. The above value shall be set at the beginning of the fishing year. It shall, however, be adjusted if significant and lasting price changes are noted on the Community market.6. Where producer organisations carry out the withdrawals referred to in paragraph 1, they shall grant their members, for the quantities withdrawn from the market, an indemnity at least equal to the sum of the financial compensation calculated in accordance with paragraph 3(a), plus an amount equal to 10 % of the withdrawal price applied by that organisation.However, producer organisations may, under a system of internal penalties, grant their members lower indemnity than that provided for in the previous subparagraph, provided the difference is placed in a reserve fund exclusively called on for subsequent intervention operations.7. In the event of serious market disturbance, the Commission, in accordance with the procedure set out in Article 38(2), may take measures to adjust the provisions of paragraph (3). The measures adopted shall not last longer than six months.8. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).Article 22Community selling pricesFor each of the products listed in Annex I, Part C, a Community selling price shall be fixed on the same terms as laid down in Article 20 for fixing withdrawal prices.Article 23Carry-over aid1. The following shall be eligible for carry-over aid:(i) products listed in Annex I, Parts A and B which are withdrawn from the market at the withdrawal price referred to in Article 20;(ii) products listed in Annex I, Part C which have been put up for sale but for which it can be shown that a buyer has not been found at the Community selling price fixed in accordance with Article 22.A margin of tolerance extending 10 % below and 10 % above these prices, however, is permitted to take account in particular of seasonal fluctuations in market prices.2. Only such quantities shall be considered as eligible for a carry-over aid as:(a) have been supplied by a member producer;(b) meet certain quality, size and presentation requirements;(c) are either processed to stabilise them and stored or preserved in accordance with conditions and for a period to be determined.3. The aid may be granted for each of the products concerned up to a quantity equivalent to 18 % of the quantities put up for sale each year, minus the percentage of quantities referred to above in respect of which financial compensation has been paid under Article 21.The amount of this aid may not exceed the amount of the technical and financial costs associated with the operations which are essential for stabilisation and storage.4. The processing methods referred to in this Article are:(a) - freezing,- salting,- drying,- marinating,and, where relevant,- boiling and pasteurisation;(b) filleting or cutting-up and, where appropriate, heading, where these operations are accompanied by one of the processes listed in (a).5. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).Article 24Independent withdrawals and carry-over by producer organisations1. For products listed in Annex IV, Member States shall grant flat-rate aid to producer organisations which practise intervention in accordance with Article 17, provided that:(a) such organisations set a withdrawal price, hereinafter called an "autonomous withdrawal price", before the beginning of the fishing year; the producer organisations must apply that price throughout the fishing year, a tolerance of 10 % below and 10 % above being allowed; the price may not, however, exceed 80 % of the weighted average price recorded for the product categories in question in the area of activity of the producer organisations concerned during the previous three fishing years;(b) the products withdrawn meet the marketing standards adopted under Article 2 and are of an adequate quality, to be defined in accordance with the procedure provided for in Article 2(3);(c) the indemnity granted to associated producers in respect of the products withdrawn from the market is equal to the autonomous withdrawal price applied by the producer organisations.2. The flat-rate aid shall be granted for quantities withdrawn from the market which have been put up for sale in accordance with Article 5(1) and which are disposed of in a way that does not affect the normal disposal of production.3. The amount of the flat-rate aid shall be 75 % of the autonomous withdrawal price applied during the current fishing year, this amount being reduced by the value, fixed at a standard amount, of the product which is disposed of as specified in paragraph 2.4. The flat-rate aid shall also be granted for quantities withdrawn from the market which are either processed to stabilise them and stored or preserved in accordance with conditions and for a period to be determined. The amount of the flat-rate aid in such cases may not exceed the amount of the technical and financial costs associated with the operations which are essential for stabilisation and storage.5. The quantities eligible for the flat-rate aid pursuant to paragraph 2 may not exceed 5 % of the annual quantities of the products concerned put up for sale in accordance with Article 5(1).The quantities eligible for flat-rate aid under paragraphs 2 and 4 may together not exceed 10 % of the annual quantities referred to in the first subparagraph.6. The Member States concerned shall introduce inspection arrangements ensuring that products for which the flat-rate aid is applied do in fact qualify for it.For the purposes of these inspection arrangements, recipients of the flat-rate aid shall keep stock records which meet criteria to be determined. Member States shall send to the Commission, at intervals to be laid down, a table showing average product and category prices recorded at wholesale markets or ports.7. The Council, acting by a qualified majority on a proposal from the Commission, shall decide, depending on the alignment of the prices for the species covered by this Article, on their inclusion in the list of products in Annex I, Part A.8. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).Article 25Private storage aid1. A Community selling price shall be fixed for each of the products referred to in Annex II before the beginning of the fishing year, at a level at least equal to 70 % and not exceeding 90 % of the guide price referred to in Article 18(1).2. Private storage aid may be granted to producer organisations which, throughout the fishing year in question:(a) apply Article 5(1) to the production and marketing of the products concerned;(b) apply the selling price referred to in paragraph 1, a margin of tolerance extending 10 % below and 10 % above these prices being permitted, however, to take account in particular of seasonal fluctuations in market prices.3. Private storage aid shall be granted for the products listed in Annex II which have been put up for sale but for which it can be shown that a buyer has not been found at the Community selling price fixed in accordance with paragraph 1.4. The following restrictions shall apply to the grant of private storage aid:(a) the products must have been fished, frozen on board and land in the Community by a member of a producer organisation;(b) the products must be stored for a minimum period and then placed on the Community market again;up to a maximum of 15 % of the annual quantities of the products concerned put up for sale by the producer organisation.5. The amount of the private storage aid may not exceed the sum of technical costs and interest for a maximum period of three months. This amount shall be fixed each month degressively.6. Detailed rules for the application of this Article, including the fixing of the selling price referred to in paragraph 1, shall be adopted in accordance with the procedure laid down in Article 38(2).CHAPTER 3TUNA FOR PROCESSINGArticle 26Community producer price1. The Council, acting by qualified majority on a proposal from the Commission, shall fix for each of the products listed in Annex III a Community producer price before the start of the fishing year. These prices shall be established in accordance with the first and second indents of Article 18(2).In fixing the price, account shall also be taken of the need:- to consider the supply conditions for the Community processing industry,- to help support producers' incomes,- to avoid the formation of surpluses in the Community.These prices shall be valid throughout the Community and shall be fixed for each fishing year.2. Member States shall notify the Commission of the average prices recorded on their wholesale markets or ports for products of Community origin as referred to in paragraph 1 which have defined commercial characteristics.3. Detailed rules for the application of this Article, in particular the setting of conversion factors for the various species, sizes and presentations of tuna shall be adopted in accordance with the procedure laid down in Article 38(2).Article 27Allowance for producer organisations1. An allowance may be granted to the producer organisations for the quantities of products listed in Annex III caught by their members, then sold and delivered to processing industries established within the customs territory of the Community and intended for the industrial manufacture of products falling within CN code 1604. This allowance shall be granted when, for a given calendar quarter:- the average selling price recorded on the Community market,and- the import price referred to in Article 29(3)(d),are both lower than a triggering threshold equivalent to 87 % of the Community producer price for the product in question.The Member States shall prepare or update and notify to the Commission a list of the industries referred to in this paragraph before the start of each fishing year.2. The amount of the allowance in any case may not exceed:- either the difference between the triggering threshold and the average selling price of the product in question on the Community market,- or a flat-rate amount equivalent to 12 % of this threshold.3. The maximum total quantity of each of the products eligible for the allowance shall be limited to an amount equal to the average of the quantities sold and delivered, under the terms set out in paragraph 1, during the equivalent quarter in the three fishing years preceding the quarter for which the allowance is paid.4. The amount of the allowance granted to each producer organisation shall be equal to:- the ceiling laid down in paragraph 2 for the quantities of the product in question which are disposed of in accordance with paragraph 1 and which do not exceed the average of the quantities sold and delivered under the same conditions by its members in the equivalent quarter in the three fishing years preceding the quarter for which the allowance is paid,- 50 % of the ceiling laid down in paragraph 2 for the quantities of the product in question which exceed the quantities referred to in the first indent and which are equal to the surplus of the quantities resulting from allocating the quantities eligible under paragraph 3 among the producer organisations.This allocation shall be made proportionally between the producer organisations in question on the basis of their respective average production in the equivalent quarter in the three fishing years preceding the quarter for which the allowance is paid.5. The producer organisations shall allocate the allowance granted to their members proportionally on the basis of the quantities produced by them and sold and delivered in accordance with paragraph 1.6. Detailed rules for the application of this Article, in particular the amount and the conditions under which the allowance is granted, shall be adopted in accordance with the procedure laid down in Article 38(2).TITLE VTRADE WITH THIRD COUNTRIESCHAPTER 1CUSTOMS ARRANGEMENTSArticle 281. To ensure adequate supply to the Community market of raw materials intended for the processing industries, the tariff duties for certain products shall be totally or partially suspended autonomously for an indefinite period in accordance with Annex VI to this Regulation.2. In order to prevent the suspension arrangements referred to in paragraph 1 from jeopardising the stabilisation measures referred to in Article 20, 21, 22, 23, 25 and 26, qualification for such suspension shall be granted when the products concerned are imported, provided the price fixed under Article 29 is complied with.3. If any time there is a serious market disturbance despite the respect of the reference price referred to in paragraph 2, the Council shall, acting by a qualified majority on a proposal from the Commission, suspend the measures referred to in paragraph 1.CHAPTER 2REFERENCE PRICESArticle 291. Reference prices valid for the Community may be fixed each year, by product category, for the products specified in Article 1, that are the subject of:(a) tariff reduction or suspension arrangements, where the rules binding them in the WTO provide for compliance with a reference price,(b) one of the measures referred to in Article 28(1),or(c) arrangements other than those referred to at (a) or (b), which provide for compliance with a reference price and which are in line with the CommunitÃ ½s international undertakings.2. If the declared customs value of a given product imported from a third country under one of the measures referred to in paragraph 1 is lower than the reference price, the quantities concerned shall not qualify for the tariff arrangements in question.Member States shall inform the Commission immediately of cases where the measure provided for in this paragraph is applied.3. Reference prices adopted:(a) for the products listed in Annex I, Parts A and B, shall be equal to the withdrawal price fixed in accordance with Article 20(1);(b) for the products specified in Annex I, Part C, shall be equal to the Community selling price fixed in accordance with Article 22;(c) for the products specified in Annex II, shall be equal to the Community selling price fixed in accordance with Article 25(1);(d) for other products, shall be fixed, in particular, on the basis of the weighted average of customs values recorded on the import markets or in the ports of import in the Member States during the three years immediately preceding the date on which the reference price is fixed, taking account of the need to ensure that prices reflect the market situation.4. Member States shall notify the Commission regularly of the prices and quantities of imports of the products in Annexes I to IV, recorded on their markets or in their ports. These prices shall be equal to the customs value of the products concerned.5. Detailed rules for the application of this Article, including the fixing of the reference prices, shall be adopted in accordance with the procedure laid down in Article 38(2).CHAPTER 3SAFEGUARD MEASURESArticle 301. Where, by reason of imports or exports, the Community market in one or more of the products listed in Article 1 is affected by, or is threatened with, serious disturbance likely to jeopardise the achievement of the objectives set out in Article 33 of the Treaty, appropriate measures may be applied in trade with third countries until such disturbance or threat of disturbance has ceased.2. The measures provided for in paragraph 1 shall be applied and implemented in accordance with the procedures of Article 16 of Regulation (EC) No 3285/94(14).TITLE VIGENERAL PROVISIONSArticle 31Where price increases and supply problems are recorded on the Community market for one or more of the products referred to in Article 1 such that the attainment of some of the objectives of Article 33 of the Treaty might be jeopardised, and where this situation is likely to persist, the Council shall acting by qualified majority on a proposal from the Commission, take the necessary measures to remedy the situation.Article 32Notwithstanding any provisions to the contrary adopted under Articles 36 and 37 of the Treaty, Articles 87, 88 and 89 of the Treaty shall apply to production of and trade in the products referred to in Article 1.Article 33Without prejudice to other community provisions, the Member States shall take the necessary steps to ensure that all fishing vessels flying the flag of one of the Member States enjoy equal access to ports and first-stage marketing installations together with all associated equipment and technical installations.Article 341. The Member States and the Commission shall communicate to each other the information necessary for implementing this Regulation. To that end they shall set up the necessary communication and information exchange systems, maintain them in good operating order and bear the attendant costs.Part of the cost of the systems referred to in the first subparagraph shall be borne by the Community budget.2. Detailed rules for the application of this Article, including determination of the expenditure to be borne by the Community budget, shall be adopted in accordance with the procedure laid down in Article 38(2).Article 351. Expenditure incurred from the grant of payments provided for in this Regulation shall be deemed to relate to intervention measures within the meaning of Article 2(2) of Regulation (EC) No 1258/1999.2. Financing for the expenditure referred to in paragraph 1 shall be granted in respect of products from a stock or group of stocks only up to the limit of any quantities allocated to the Member State in question from the total volume of allowable catches for the stock or group of stocks in question.3. Detailed rules for the application of this Article shall be adopted in accordance with the procedure laid down in Article 38(2).Article 36The Member States shall adopt appropriate measures to ensure compliance with this Regulation and to forestall and bring to an end any fraud. To that end:- they shall regularly carry out checks on the beneficiaries of financial assistance,- if it is appropriate to carry out certain checks by sampling, they shall ensure, on the basis of risk analysis, that the frequency of the checks and the methods used are appropriate throughout their territory for the measure being checked and are adequate for the volume of products marketed or held with a view to marketing.Article 37The measures necessary for the implementation of this Regulation related to matters referred to in Articles 2 to 7, 9, 10, 12, 13, 16, 17, 19 to 21, 23 to 27, 29, 34 and 35 shall be adopted in accordance with the management procedure referred to in Article 38(2).Article 381. The Commission is assisted by the Management Committee for Fishery Products, hereinafter called "the Committee".2. Where reference is made to this paragraph, Articles 4 and 7 of Decision 1999/468/EC shall apply.The period laid down in Article 4(3) of Decision 1999/468/EC shall be set at one month.3. The Committee shall adopt its rules of procedure.Article 39The Committee may consider any other question referred to it by its chairman either on his own initiative or at the request of the representative of a Member State.Article 40This Regulation shall be so applied that appropriate account is taken at the same time of the objectives set out in Articles 33 and 131 of the Treaty.Article 41By 31 December 2005 at the latest, the Commission shall send the Council and Parliament an evaluation report on the results of implementing this Regulation.Article 421. Regulations (EEC) No 3759/92, (EEC) No 105/76 and (EEC) No 1772/82 are hereby repealed with effect from 1 January 2001.2. References to the repealed Regulation (EEC) no 3759/92 shall be construed as referring to this Regulation and should be read in accordance with the correlation table in Annex VIII.Article 43This Regulation shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.It shall apply from 1 January 2001 with the exception of Article 4, which shall apply from 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 December 1999.For the CouncilThe PresidentK. HEMILÃ (1) OJ C 78, 20.3.1999, p. 1.(2) Opinion delivered on 2 December 1999 (not yet published in the Official Journal).(3) OJ C 329, 17.11.1999, p. 13.(4) OJ C 374, 23.12.1999, p. 71.(5) OJ L 388, 31.12.1992, p. 1. Regulation as last amended by Regulation (EC) No 3318/94 (OJ L 350, 31.12.1994, p. 15).(6) OJ L 20, 28.1.1976, p. 39. Regulation as amended by Commission Regulation (EEC) No 3940/87 (OJ L 373, 31.12.1987, p. 6).(7) OJ L 197, 6.7.1982, p. 1.(8) OJ L 337, 30.12.1999, p. 10.(9) Regulation No 26 applying certain rules of competition to production of and trade in agricultural products (OJ 30, 20.4.1962, p. 993/62). Regulation as amended by Regulation No 49 (OJ 53, 1.7.1962, p. 1572/62).(10) OJ L 160, 26.6.1999, p. 103.(11) OJ L 184, 17.7.1999, p. 23.(12) Council Directive 79/112/EEC of 18 December 1978 on the approximation of the laws of the Member States relating to the labelling, presentation and advertising of foodstuffs for sale to the ultimate consumer (OJ L 33, 8.2.1979, p.1). Directive as last amended by Directive 97/4/EC of the European Parliament and of the Council (OJ L 43, 14.2.1997, p. 21).(13) Council Regulation (EC) No 2406/96 of 26 November 1996 laying down common marketing standards for certain fishery products (OJ L 334, 23.12.1996, p. 1). Regulation as last amended by Commission Regulation (EC) No 323/97 (OJ L 52, 22.2.1997, p. 8).(14) Council Regulation (EC) No 3285/94 of 22 December 1994 on common rules for imports and repealing Regulation (EC) 518/94 (OJ L 349, 31.12.1994, p. 53). Regulation as last amended by Regulation (EC) no 2315/96 (OJ L 314, 4.12.1996, p. 1).ANNEX I>TABLE>ANNEX II>TABLE>ANNEX III>TABLE>ANNEX IV>TABLE>ANNEX VLive, fresh or chilled products>TABLE>ANNEX VISuspensions of common customs tariff duties referred to in Article 281. The levying of the customs duty for frozen fillets of Alaska pollack (Theragra chalcogramma) presented as industrial blocks and intended for processing, falling within CN code ex 0304 20 85, is suspended for an indefinite period.2. The levying of the customs duty for frozen meat of Alaska pollack (Theragra chalcogramma) presented as industrial blocks and intended for processing, falling within CN code ex 0304 90 61, is suspended for an indefinite period.3. The customs duty for fish of the species Gadus morhua, Gadus ogac, Gadus macrocephalus and Boreogadus saida, excluding livers and roes, presented fresh, chilled or frozen and intended for processing, falling within CN codes:ex 0302 50 10ex 0302 50 90ex 0302 69 35ex 0303 60 11ex 0303 60 19ex 0303 60 90ex 0303 79 41is reduced to 3 % for an indefinite period.4. The duty rate for surimi intended for processing, falling within CN code ex 0304 90 05, is reduced to 3,5 % for an indefinite period.5. The duty rate for frozen fillets of blue grenadier (Macruronus novaezealandiae) intended for processing, falling within CN code ex 0304 20 91, is reduced to 3,5 % for an indefinite period.6. The duty rate for frozen meat of blue grenadier (Macruronus novaezealandiae) intended for processing, falling within CN code ex 0304 90 97, is reduced to 3,5 % for an indefinite period.7. The levying of the customs duty for prawns of the species Pandalus borealis, in shell, fresh, chilled or frozen and intended for processing, falling within CN code:ex 0306 13 10ex 0306 23 10is suspended for an indefinite period.Checks to ensure that the above products are actually processed are carried out in accordance with the relevant Community provisions. Total or partial suspension of the duty on these products shall be permitted where they are to undergo any operation, except where they are to undergo only one or more of the following:- cleaning, gutting, tailing, heading,- cutting (excluding dicing, filleting, cutting of frozen blocks or splitting of frozen interleaved fillet blocks),- sampling, sorting,- labelling,- packing,- chilling,- freezing,- deep freezing,- thawing, separation.The suspension is not allowed for products intended, in addition, to undergo treatment (or operations) qualifying for suspension where such treatment (or operations) is (are) carried out at retail or catering level. The suspension of customs duties shall apply only to fish intended for human consumption.ANNEX VIIA. Method for calculating the compensation provided for in Article 10(2)(a)>TABLE>B. Method for calculating the compensation provided for in Article 10(2)(b)>TABLE>ANNEX VIIICorrelation table>TABLE>